Title: From James Madison to Thomas Jefferson, 1 April 1811
From: Madison, James
To: Jefferson, Thomas


Dear SirWashington Apl. 1. 1811
I intimated to you the offence taken by Armstrong at the re-enstatement of Warden. It is not improbable that it will be the ground of an open hostility. This will call into view his present denunciations of W. which are pointed agst. him as an Adventurer & Impostor from the commencement to the end of his career, in comparison with the patronage so long continued to him, and the sentiments heretofore expressed of him. Will you be so good as to send me the extract from A’s letter written in the summer or Fall of 1808, which notifies the appt. of W. as Consul, and gives the favorable side of his character, as well as the objections to a confirmation of the appt. That letter was the only communication made on the subject.
You will have inferred the change which is taking place in the Dept. of State. Col. Monroe agrees to succeed Mr. Smith, who declines however the mission to Russia, at first not unfavorably looked at. I was willing, notwithstanding many trying circumstances, to have smoothed the transaction as much as possible, but it will be pretty sure to end in secret hostility, if not open warfare. On account of my great esteem & regard for common friends such a result is truly painful to me. For the rest, I feel myself on firm ground, as well in the public opinion, as in my own consciousness.
Wilkinson I find has lately recd. a letter from you, wch. he has shewn to his friends, with much apparent gratification. I understand at the same time, that the letter is cautious, and limited to the charge of privity with Burr. Did he disown to you the anonymous letter printed in Clark’s Book, or say any thing relative to that subject?
The latest information from Europe will be found in the inclosed papers. The indications from France are rather favorable. Should the Old King displace the Regent in England, little is to be hoped from that quarter; unless forced on the Cabinet by national distress. In the last correspondence of Pinkney with Wellesley, the latter sufficiently shewed his teeth; and recd. the severest scourging that was ever diplomatically inflicted. Be assured always of my great esteem & affection
James Madison
